Opinion by
Judge Palladino,
The Borough of Collingdale (Appellant) appeals from a final decision of the Court of Common Pleas of Delaware County which held that the police disability pension of Michael Kane (Appellee) was not to be reduced by the amount of his workmen’s compensation benefits.
Appellant argues that the governing collective bargaining agreement does not permit a police officer suffering a service-connected disability to receive full disability pension benefits in addition to workmen’s compensation. The issue presented in this case is one of contract interpretation.
*234After a careful review of the record and applicable law, we affirm on the basis of the able and comprehensive opinion of Judge Labrum of the Court of Common Pleas of Delaware County, Michael P. Kane v. Borough of Collingdale, et al., 29 Pa. D. & C. 3d 668 (1982).
Order
And Now, July 30, 1984, the opinion and order of the Court of Common Pleas of Delaware County at No. 80-6379 is affirmed.